UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7387



TILMAN FERNELL SHAW,

                                           Petitioner - Appellant,

          versus


LLOYD L. WATERS, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
02-3556-RDB)


Submitted:   January 28, 2004          Decided:     February 11, 2004


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tilman Fernell Shaw, Appellant Pro Se. Joseph A. Curran, Mary Ann
Rapp Ince, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tilman Fernell Shaw, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial      of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Shaw has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately      presented    in    the

materials     before    the    court   and     argument    would     not   aid    the

decisional process.



                                                                       DISMISSED




                                       - 2 -